DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/15/2020 and 02/05/2021 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 5, 6, 12 and 14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5.	Regarding claims 5 and 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

s 5, 6 and 14, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-5, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US 4,261,656 A of record).
Regarding to claim 1, Wu discloses an optical lens intended to be placed before a wearer's eye (col. 4, lines 6-15) and having a front surface and a rear surface, the rear surface being the surface intended to be the closest to the wearer's eye when the optical lens is placed before a wearer's eye, the optical lens having a mineral glass element on the front surface (Fig. 1) and further comprising an eye protector (col.3, lines 31-41; Fig.1) that is configured to prevent any piece of the mineral glass element from reaching the wearer's eye when the element is broken, said eye protector comprising a polymer wafer ("protective plastic coating", Fig.1) arranged at least on the rear surface.

Regarding to claim 3, Wu discloses the optical lens according to claim 1, wherein the polymer wafer has an average thickness greater than or equal to 10 µm and smaller than or equal to 2 mm (col.4, lines 54-63).
	Regarding to claim 4, Wu discloses the optical lens according to claim 1, wherein the polymer wafer has a front surface and a rear surface, the rear surface corresponding to the rear surface of the optical lens and the front surface being glued to the mineral glass element (col.2, lines 64-68; “acrylic resin”, “polyester resin”, claim 15).
	Regarding to claim 5, Wu discloses the optical lens according to claim 1, wherein the polymer wafer is made of a transparent material, for example transparent material adapted for ophthalmic lenses, such as thermoplastic or thermosetting material (col.6, lines 29-56).
Regarding to claim 14, Wu discloses the optical lens according to claim 1, wherein the mineral glass element has a dioptric function, for example adapted to the prescription of a wearer (col.4, lines 6-15).
Regarding to claim 15, Wu discloses the optical lens according to claim 1, wherein a pair of optical lenses mounted in a spectacle frame (col.4, lines 6-15).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, as applied to claim 1 above, in view of Sare (EP 0116924 A2 of record).
Regarding to claim 6, Wu discloses the optical lens according to claim 1.  However, Wu does not expressly disclose wherein the polymer wafer has a reflection function, for example antireflective properties and/or a light absorption function, for example blue cut and/or UV protection, and/or the polymer wafer has a specific color.  Sare is in same field of invention and teaches a polymer wafer having a reflection function, for example antireflective properties and/or a light absorption function, for example blue cut and/or UV protection, and/or the polymer wafer has a specific color (page 4, lines 25-27).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teachings of Sare to the device of Wu for purpose of forming eyewear with protective functions.

	Regarding to claim 7, Wu discloses the optical lens according to claim 1.  However, Wu does not disclose wherein a second polymer wafer arranged at least on the front surface of the optical lens.  Sare is in same field of endeavor and teaches a second polymer wafer arranged at least on the front surface of the optical lens (page 4, lines 12-25).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teachings of Sare to the device of Wu for purpose of forming eyewear with protective functions.

	Regarding to claim 9, Wu discloses the optical lens according to claim 1.  However, Wu does not disclose wherein the polymer wafer has photochromic properties.  Sare is in same field of invention and teaches wherein the polymer wafer has photochromic properties (page 4, lines 25-34).    Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teachings of Sare to the device of Wu for purpose of forming eyewear with protective functions.

13.	Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, as applied to claim 1 above, in view of Ace (US 4,679,918 of record).
Regarding to claim 8, Wu discloses the optical lens according to claim 1.  However, Wu does not disclose wherein the polymer wafer has a polarization function.  Ace is in same field of invention and teaches wherein the polymer wafer has a polarization function (col.17, lines 8-25).    Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teachings of Ace to the device of Wu for purpose of forming eyewear with protective functions.

Regarding to claim 13, Wu discloses the optical lens according to claim 1.  However, Wu does not disclose wherein the mineral glass element is configured so that it at least partially breaks when the drop ball test is applied to the lens.  Ace is in same field of invention and teaches wherein the mineral glass element is configured so that it at least partially breaks when the drop ball test is applied to the lens (col.14, lines 33-46).    Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed .

14.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, as applied to claim 1 above, in view of Markovitz (US 5,526,068 of record).
Regarding to claim 8, Wu discloses the optical lens according to claim 1.  However, Wu does not disclose wherein the polymer wafer extends over the edges of the optical lens so as to protect the edges of the optical lens; wherein the polymer wafer edges comprise a bevel adapted so as to allow mounting the optical lens in a spectacle frame.  Markovitz is in same field of invention and teaches wherein the polymer wafer extends over the edges of the optical lens so as to protect the edges of the optical lens; wherein the polymer wafer edges comprise a bevel adapted so as to allow mounting the optical lens in a spectacle frame (Fig.1b, col.3, lines 51-66).    Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teachings of Markovitz to the device of Wu for purpose of forming eyewear with protective functions.

15.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, as applied to claim 1 above, in view of Cano et al.(US 2006/0006336 A1 of record).
Regarding to claim 8, Wu discloses the optical lens according to claim 1.  However, Wu does not disclose wherein the mineral glass element comprises at least an electro active element, such3Docket No. 529868US Preliminary Amendmentas electrochromic cells and/or liquid crystal cells and/or a wave guide and/or an holographic mirror.  Cano et al. is in same field of invention and teaches wherein the mineral glass element comprises at least an electro active element, such 3Docket No. 529868US Preliminary Amendment as electrochromic cells and/or liquid crystal 

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/TUYEN TRA/Primary Examiner, Art Unit 2872